ORDER
PER CURIAM.
Tammy L. Wright (Defendant) appeals from judgment entered on a jury verdict finding her guilty of forgery in violation of Section 570.090.1(4), RSMo 1994. She was sentenced to a term of three months in custody of the Department of Justice Services of St. Louis County and ordered to pay a fine of Two Thousand Five Hundred Dollars.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).